ON REHEARING.
Per CURIAM.
— A petition for rehearing has been filed on behalf of the appellants, which we have fully considered. The petition is a reargument of the cause in some of its phases, and presents no question of fact or of law not considered on the hearing, and nothing new in the way of authority. The appeal in this case is upon the judgment-roll, which does not contain the evidence, there being no bill of exceptions therein. But the record does show that both parties introduced evidence, and there is a stipulation in the record showing that the evidence upon the main point, whether the deed and agreement were intended by the parties as a mortgage or not, was conflict-
ing. The evidence not being before us, we are unable to determine whether the findings of the court are sustained by the *466evidence or not. The findings cannot, under these circumstances, be disturbed. No reversible error appearing upon the judgment-roll, the judgment was properly affirmed. A rehearing is denied.